Citation Nr: 1111025	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disorder to include arthritis.  

2.  Entitlement to service connection for a chronic left knee disorder.  

3.  Entitlement to service connection for a chronic bilateral ankle disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic bilateral foot disorder claimed as flat feet.  

5.  Entitlement to service connection for a chronic bilateral hand disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for right knee arthritis, a left knee disorder, bilateral ankle injury residuals, bilateral flat feet, and arthritis of the hands.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic right knee, left knee, bilateral ankle, bilateral foot, and bilateral hand disabilities is warranted as the claimed disorders were manifested during active service or, in the alternative, are secondary to his sarcoidosis and other service-connected disabilities.  The accredited representative states that the Veteran has not been afforded a VA examination for compensation purposes which addresses the claimed disabilities.  He requests that the Veteran's appeal be remanded to the RO so that such an evaluation may be scheduled.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was treated for ankle and foot complaints.  A February 1978 treatment entry states that the Veteran sustained a right foot abrasion when he stepped on a foreign object.  A March 1978 treatment entry conveys that the Veteran was treated for a right fifth toe ingrown toenail.  A May 1978 treatment entry relates that the Veteran complained of pain associated with running.  An impression of tinea pedis was advanced.  Clinical documentation dated in August 1978 and September 1978 reports that the Veteran stepped in a hole and twisted his right ankle.  Impressions of an inversion injury and a talo-fibular ligament strain were advanced.  An October 1978 treatment entry notes that the Veteran sustained an ankle sprain.  A July 1979 treatment record reflects that the Veteran was again treated for tinea pedis.  An August 1979 treatment entry states that the Veteran complained of an instep problem and several left foot corns.  An impression of left great toe extensor tendonitis was advanced.  An October 1979 treatment record relates that the Veteran reported that he had "stuck a pick in his r[ight] foot."  An impression of a superficial puncture wound was advanced.  A December 1979 treatment record states that the Veteran complained of bilateral 5th toe pain secondary to corns and chronic ingrown toenails.  An assessment of bilateral 5th toe varus deformities was advanced.  

A July 2006 VA treatment record states that the Veteran complained of intermittent right ankle swelling.  He presented a history of swelling of the right knee, both ankles, and the hands.  The treating VA physician noted the Veteran's history of "sarcoid."  An impression of "polyarticular arthropathy of uncertain etiology -?sarcoid, ?gout, ?other" was advanced.  An August 2006 VA rheumatology evaluation advanced an impression of lower extremity arthralgias.  The VA physician commented that "I think that it is most likely mechanical and less likely sarcoid related at this time."  

The report of an October 2006 VA pulmonary examination for compensation purposes conveys that the Veteran was diagnosed with sarcoidosis and "joint involvement which according to the rheumatologist notes is [degenerative joint disease] vs. soft tissue injury which is most likely mechanical and less likely sarcoid related at this time."  

The Veteran has not been afforded a VA examination for compensation purposes which addresses his knee, ankle, foot, and hand disabilities and their relationship, if any, to his inservice ankle and foot complaints and his service-connected sarcoidosis.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the claims files are being returned to the RO via the AMC, they should be updated to include any VA treatment records compiled since October 14, 2006.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that while service connection for a right foot injury was previously denied by the RO in an August 1981 rating decision, his current claim is based on distinct facts and diagnoses as he now asserts that he has bilateral flat feet that are related to ankle injuries in service.  Accordingly, he has presented a new claim.  See informal hearing presentation dated in February 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic knee, ankle, foot, and hand disabilities including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  

2.  Associate with the claims folders any relevant VA medical treatment records dating from October 14, 2006.  If no additional records exist, such a fact should be noted in the claims folders.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his claimed chronic right knee, left knee, bilateral ankle, bilateral foot, and bilateral hand disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic knee, ankle, foot, and hand disorder had its onset during active service; is etiologically related to the Veteran's inservice injuries and complaints; or otherwise is related to service.  If not, the examiner should also address with respect to all claims whether the disorder is due to or the result of the Veteran's service-connected sarcoidosis.  If not, was any disorder aggravated (i.e., permanently increased in severity)  beyond its natural progression due to his sarcoidosis.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then readjudicate the Veteran's entitlement to service connection for a chronic right knee disorder to include arthritis, a chronic left knee disorder, a chronic bilateral ankle disorder to include injury residuals, a bilateral foot disorder to include flat feet, and a bilateral hand disorder to include arthritis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

